Title: From James Madison to Edmund Randolph, 13 October 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Octr. 13th. 1783
I returned here yesterday in order to be with Mr. Jones before his departure and make some little arrangements with him of a private nature. The past week has been spent by Congress in deliberating on 1. their permanent seat, 2. their temporary one. The competition for the former lay between the falls of the Potowmack and those of the Delaware. We hoped at first from the apparent views of the Eastern Delegates that they would have given a preference to Potowmack. In the event they joined with Pena. & the intermediate States in favor of the Delaware the consequence of which is that the vicinity of its Falls is to become the future Seat of the fœderal Govt. unless a conversion of some of the Eastern States can be effected. The next point was the abode of Congs. untill their permanent seat could receive them. The expediency of removing from Princeton in order “to the more convenient transaction of the affairs of the U.S. and accomodation of Congs.[”] was first determined on, Massts. Cont. & R.I. alone being opposed to it. Trenton was next proposed, on which Question the votes were divided by the River Delaware. Philada. came next in order. Besides its convenient position in relation to the Permanent seat, superior temporary accomodations for the public business and for Congs., arguments in its favor were drawn from the tendency of passing by these accomodations to others inferior in themselves & more distant from the perman[en]t seat, to denote a resentment unworthy of a Sovereign authority agst. a part of its constituents which had fully expiated any offence which they might have committed: and at the same time to convert their penitential and affectionate temper into the bitterest hatred. To enforce this idea some of the proceedings of Congs. expressive of resentment agst. Philada. were made use of. Great stress also was laid on the tendency of removing to any small or distant place, to prevent or delay business which the honor & interest of the U.S. require sd. be dispatched as soon as possible. on the other side objections were drawn from those sources which have produced dislikes to Philada. and wch. will be easily conjectured by you. on the question N.Y. Pa. Delaware Virga. & N. Carolina were ay; Masts. Cont. R.I. N. Jersey no; and Maryland & S. C[aro]lina divided. If either of the divided States had been in the affirmative it was the purpose of N. Jersey to add a seventh vote in favor of Phil. The division of S. Carolina was owing to the absence of Mr. Rutlidge & Mr. Izard both of whom would have voted for Phila. The State was represented by two members only. The division of Maryland represented by Mr. Caroll & Mr. McHenry was occasioned by the negative of the latter whose zeal for Annapolis determined him to sacrifice every consideration to an experiment in its favr. before he would accede to the vote for Philada. The aversion of the Eastern States was the ground of his coalition with them. The arguments in favor of Annapolis consisted of objections agst. Philada. Those agst. it were cheifly the same which had been urged in preference of Philada. On the question the States were Masts. Cont. R.I. Delaware, Maryland & N.C. ay. N.Y. N.J. Pa. Virga. no. S.C. divided. Virga. was represented by Mr. Lee Mr. Mercer & Mr. M. The first was in the affirmative. Mr. Jones & Mr. Bland were in Philad. The vote of the latter wd. have been in favor of Annapolis of the former in favr. of Philada. The opinion of Mr. L. & Mr. B. in favr. of Annapolis resulted from a dislike to Philada. & the idea that the views of Virga. would be promoted by it. That of their colleagues from a belief that the reasons drawn in favr. of Philada. from the national consideration reqd. a concession of local views, and even that a recision of the permanent vote for Trenton in favor of George Town, the object of Va. would be promoted by placing the Eastern States in Philada. They also supposed that the concurrence of the Eastern States in a temporary vote for Annapolis to take effect some weeks hence, was little to be confided in, since the arrival of a colleague to the Delegate from N. Hamshire would with the accession of Pena. who wd. prefer Trenton to Annapolis & be moreover stimulated by resentment, would make up seven States to reverse the removal to Annapolis. Add to the whole that ex[p]erience has verified the opinion that in any small place Congs. are too dependent on courtesy & favor to be exempt eithe[r] in their purses or their sensibility from degrading impositions. Upon the whole it is most probable that Philada. will be abode of Congs. during the Winter. I must refer to Mr. Jones for explanations on all these points; he will be in Richmond early in the Session. For myself I have engaged to return to Princeton to attend some interesting points before Congs. Having not yet settled my arrangements for the Winte[r,] I must for the pres[ent] be silent as to my [future?] situation. Mr. Van Berkel arrived a few [days ago?] Congs. are in a charming situation to receive him, [being?] in an obscure village, unde[te]rmined where they will spend the Winter, and without a Minister of F.A. After the rect. of this you will stop your correspondence, and probably not hear further from me. I set off tomorrow morning at 3 oClock in the Flying Machine for Princeton, and it is now advancing towards the hour of Sleep. In haste adieu My dear friend and be assured that
I am Yrs. sincerely
J.M Jr.
